Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (hereinafter referred to as “this Agreement”)
dated as of November 18, 2020, by and among Blow and Drive Interlock
Corporation, a Delaware corporation (“BDIC” or the “Company”), on the one hand,
and Dai Song (“Investor”) on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, Leet Technology Limited, a company organized under the laws of Malaysia
(“LTL”) is engaged in the business of eSports and related electronic platforms
(the “Business”) and is owned by the Investor;

 

WHEREAS, BDIC, desires to acquire, and the Investor desire to sell, up to One
Hundred percent (100%) of LTL, or up to Ten Thousand (10,000) shares of the
issued and outstanding ordinary shares of LTL (“LTL Ordinary Stock”), from the
Investor in exchange for up to Ten Million (10,000,000) shares of BDIC’s common
stock, par value $0.001 (“Common Stock”) (the “Exchange”), on the terms and
conditions set forth below;

 

WHEREAS, the parties herein desire the Exchange to be a tax-free exchange under
the Internal Revenue Code.

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

 

“Affiliate” shall mean with respect to a specified Person, any other Person
which, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to a Person (a) any
other Person which beneficially owns or holds ten percent (10%) or more of any
class of voting securities or other securities convertible into voting
securities of such Person or beneficially owns or holds ten percent (10%) or
more of any other equity interests in such Person, (b) any other Person with
respect to which such Person beneficially owns or holds ten percent (10%) or
more of any class of voting securities or other securities convertible into
voting securities of such Person, or owns or holds ten percent (10%) or more of
the equity interests of the other Person, and (c) any director or senior officer
of such Person. For purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agreement” shall mean this Share Exchange Agreement together with all exhibits
and schedules referred to herein, which exhibits and schedules are incorporated
herein and made a part hereof.

 

“Closing” shall have the meaning set forth in Section 2.2.

 

“Closing Date” shall mean the date that the Closing takes place.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission or SEC” shall mean the United States Securities and Exchange
Commission.

 

 

 



 1 

 

 

“Commission Reports” shall mean the Forms 10-K, 10-Q, 8-K, and other Commission
filings required by the Securities Exchange Act of 1934, as amended, and
Securities Act of 1933, as amended, which have been filed by the Company with
the Commission as at the date of this Agreement.

 

“Company” shall have the meaning set forth in the recitals.

 

“Company Common Stock” shall mean the common stock of the Company at par value
of USD $0.001 per share.

 

“Confidential Information” means any information concerning the businesses and
affairs of LTL or the Company that is not already generally available to the
public.

 

“Consideration” shall mean the consideration of Ten Million (10,000,000) shares
of the Company’s Common Stock, par value $0.001, to be issued by the Company to
the Investor for the acquisition by the Company of Ten Thousand (10,000) shares
of the LTL Ordinary Stock (representing 100% of the total issued and outstanding
shares of the LTL Ordinary Stock).

 

“Effective Time” shall have the meaning set forth in Section 2.3.

 

“Environmental Laws” shall have the meaning set forth in Section 4.14.

 

“Exchange” shall have the meaning set forth in the recitals.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Documents” shall have the meaning set forth in Section 3.2.

 

“Financial Statements” shall mean LTL’s balance sheets, statement of operations,
changes in stockholders’ equity and cash flow as of and for the fiscal years
ended December 31, 2018 (audited), and December 31, 2019 (audited) and the
quarterly report of September 30, 2020 and September 30, 2019, reviewed by the
auditor.

“GAAP” shall mean United States generally accepted accounting principles.

 

“Guaranty” shall mean, as to any Person, all liabilities or obligations of such
Person, with respect to any indebtedness or other obligations of any other
Person, which have been guaranteed, directly or indirectly, in any manner by
such Person, through an agreement, contingent or otherwise, to purchase such
indebtedness or obligation, or to purchase or sell property or services,
primarily for the purpose of enabling the debtor to make payment of such
indebtedness or obligation or to guarantee the payment to the owner of such
indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor.

 

“LTL” shall mean Leet Technology Limited, a limited company organized under the
laws of Labuan, Malaysia having its registered office at Level 8(B), Main Office
Tower, Financial Park Labuan, Jalan Merdeka, 87000 Labuan F.T., Malaysia.

 

“LTL Certificates” shall have the meaning set forth in Section 2.4.

 

“LTL Ordinary Stock” shall mean the ordinary stock of LTL.

 

“Investor” shall have the meaning set forth in the recitals.

 

 

 



 2 

 

 

“Investments” shall mean, with respect to any Person, all advances, loans or
extensions of credit to any other Person (except for extensions of credit to
customers in the ordinary course of business), all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including, but not
limited to, arrangements in which (i) the first Person shares profits and losses
of the other Person, (ii) any such other Person has the right to obligate or
bind the first Person to any third party, or (iii) the first Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other entity.

 

“Knowledge” shall mean, in the case of any Person who is an individual,
knowledge that a reasonable individual under similar circumstances would have
after such reasonable investigation and inquiry as such reasonable individual
would under such similar circumstances make, and in the case of a Person other
than an individual, the knowledge that a senior officer, director or manager of
such Person, or any other Person having responsibility for the particular
subject matter at issue of such Person, would have after such reasonable
investigation and inquiry as such senior officer, director, manager or
responsible Person would under such similar circumstances make.

 

“Law” and “Laws” shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order or other requirement or rule of law.

 

“Liabilities” shall mean any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, including, without limitation, liabilities on
account of taxes, other governmental charges or Litigation, whether or not of a
kind required by GAAP or International Financial Reporting Standards, as
applicable, to be set forth on a financial statement.

 

“Litigation” shall mean any actions, suits, investigations, claims or
proceedings.

 

“Material Adverse Effect” shall mean any event or condition of any character
which has had or could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, assets,
liabilities, properties, or business of the Company or LTL, as applicable.

 

“Material Company Agreement” shall have the meaning set forth in Section 3.17.

 

“Material LTL Agreement” shall have the meaning set forth in Section 4.20

 

“Net Profits” shall mean net profits as stated in the financial statements filed
by the Company with the Securities and Exchange Commission.

 

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government or any other entity.

 

“Related Party” shall have the meaning set forth in Section 4.21.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Sold LTL Stock” shall have the meaning set forth in Section 2.4

 

“Subsidiary” of any Person shall mean any Person, whether or not capitalized, in
which such Person owns, directly or indirectly, an equity interest of more than
fifty percent (50%), or which may effectively be controlled, directly or
indirectly, by such Person.

 

“Tax” and “Taxes” shall mean (i) all income, excise, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
withholding, severance, occupation, social security, unemployment compensation,
alternative minimum, value added, intangibles or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any governmental or
regulatory authority with respect thereto, (ii) any liability for the payment of
any amounts of the type described in (i) as a result of being a member of a
consolidated, combined, unitary or aggregate group for any Taxable period, and
(iii) any liability for the payment of any amounts of the type described in (i)
or (ii) as a result of being a transferee or successor to any person or as a
result of any express or implied obligation to indemnify any other Person.

 

 

 



 3 

 

 

“Tax Returns” shall mean returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

“Termination Date” shall have the meaning set forth in Section 6.6.

 

The words “hereof”, “herein” and “hereunder” and the words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa.

 

ARTICLE II

 

Transactions; Terms of Share Exchange; Manner of Exchange

 

2.1           Exchange of Shares. Subject to the terms and conditions of this
Agreement, at the Effective Time (as defined below):

 

(a)     At the direction of the Investor, the Company shall issue to the
Investor up to an aggregate of in exchange for Ten Million (10,000,000) shares
of Company Common Stock in accordance with Section 2.4 hereof;

 

(b)     The Investor shall deliver to the Company the original LTL Certificates
evidencing the Sold LTL Stock and all appropriately executed transfer documents
in favor of the Company, in order to effectively transfer to the Company the
right, title and interest in and to the Sold LTL Stock;

 

(c)     the Exchange shall be consummated pursuant to the terms of this
Agreement, which has been approved and adopted by the Boards of Directors of the
Company; and

 

(d)     the Securities issued by the Company in connection with this Share
Exchange Agreement are issued pursuant to the exemption from registration
contained in Regulation S of the Securities Act of 1933.

 

2.2           Time and Place of Closing. The closing of the transactions
contemplated hereby (the “Closing”) will take place at 10:00 A.M. on the date
following the satisfaction or waiver of all conditions to the obligations of the
parties to consummate the transactions contemplated hereby as set forth in
Article VI (other than conditions with respect to actions the respective parties
will take at the Closing itself) (the “Closing Date”). The Closing shall be held
at the principal office of the Company, or at such other location or time as may
be mutually agreed upon by the parties. The parties agree to take all necessary
and prompt actions so as to complete the Closing on or before November 30, 2020,
or at such other date as may be agreed to by the parties in writing.

 

2.3           Effective Time. The Exchange and other transactions contemplated
by this Agreement shall become effective on the Closing Date (the “Effective
Time”).

 

2.4            Exchange of Shares. At the Closing, the Investor shall surrender
all of the share certificates or records which represent in the aggregate of Ten
Thousand (10,000) shares of the LTL Ordinary Stock (representing up to 100% of
the total issued and outstanding shares of LTL Ordinary Stock) (collectively,
the “Sold LTL Stock”) immediately prior to the Closing Date (the “LTL
Certificates”), and the Investor shall at the Effective Time receive in exchange
therefor that number of shares of the Company Common Stock at an exchange ratio
of One LTL Ordinary Stock for 100 shares of the Company Common Stock, up to a
maximum of 10,000,000 shares of the Company’s Common Stock.

 

2.5            Legend On Securities. Each certificate for the shares of the
Company Common Stock to be issued to the Investor as part of the Consideration
shall bear substantially the following legend:

 

 

 



 4 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “US SECURITIES ACT”), OR THE
SECURITY LAWS OF ANY STATE OF THE UNITED STATES. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
FEDERAL OR STATE SECURITIES LAWS. HEDGING TRANSACTION INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT”.

 

ARTICLE III

 

Representations and Warranties of the Company

 

In order to induce the Investor to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company makes the representations and
warranties set forth below to LTL and the Investor.

 

3.1            Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to carry on its
business as presently conducted. The Company is duly qualified to transact
business and is in good standing as a foreign corporation in all jurisdictions
where the ownership or leasing of its properties or the conduct of its business
requires such qualification except where the failure to so qualify would not
have a Material Adverse Effect on the Company.

 

3.2            Authorization; Enforceability. The execution, delivery and
performance of this Agreement, by the Company and all other agreements to be
executed, delivered and performed by the Company pursuant to this Agreement
(collectively, the “Exchange Documents”) and the consummation by the Company of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate or individual action on the part of the Company. The
Exchange Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligation of the Company, assuming the
due authorization, execution and delivery of this Agreement by the Investor,
enforceable in accordance with their respective terms, except to the extent that
their enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity.

 

3.3            No Violation or Conflict. To the Knowledge of the Company, the
execution, delivery and performance of this Agreement and the Exchange Documents
by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby: (a) do not violate or conflict with any
provision of law or regulation (whether federal, state or local) of the United
States of America, or any writ, order or decree of any court or governmental or
regulatory authority, or any provision of the Company’s Articles of
Incorporation or Bylaws; and (b) do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default), cause the acceleration of performance, give to others any right of
termination, amendment, acceleration or cancellation of or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to any instrument or agreement to
which the Company is a party or by which the Company or its properties may be
bound or affected, other than instruments or agreements as to which consent
shall have been obtained at or prior to the Closing.

 

3.4            Consents of Governmental Authorities and Others. To the Knowledge
of the Company, other than in connection with the provisions of the Exchange
Act, and the Securities Act, no consent, approval, order or authorization of, or
registration, declaration, qualification or filing with any federal, state or
local governmental or regulatory authority, or any other Person, is required to
be made by the Company in connection with the execution, delivery or performance
of this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, excluding the execution, delivery and
performance of this Agreement by the Investor.

 

 

 



 5 

 

 

3.5           Conduct of Business. Since August 31, 2020, the Company has
conducted its business in the ordinary and usual course consistent with past
practices and there has not occurred any Material Adverse Effect on the Company.
Except as disclosed in the Commission Reports, the Company has not (a) amended
its Articles of Incorporation or Bylaws; (b) issued, sold or authorized for
issuance or sale, shares of any class of its securities (including, but not
limited to, by way of stock split or dividend) or any subscriptions, options,
warrants, rights or convertible securities or entered into any agreements or
commitments of any character obligating it to issue or sell any such securities;
(c) redeemed, purchased or otherwise acquired, directly or indirectly, any
shares of its capital stock or any option, warrant or other right to purchase or
acquire any such capital stock; (d) suffered any damage, destruction or loss,
whether or not covered by insurance, which has had or could reasonably be
expected to have a Material Adverse Effect; granted or made any mortgage or
pledge or subjected itself or any of its properties or assets to any lien,
charge or encumbrance of any kind; (f) made or committed to make any capital
expenditures in excess of USD$100,000; (g) become subject to any guaranty; (h)
granted any increase in the compensation payable or to become payable to
directors, officers or employees (including, without limitation, any such
increase pursuant to any severance package, bonus, pension, profit-sharing or
other plan or commitment); (i) entered into any agreement which would be a
material agreement, or amended or terminated any existing material agreement;
(j) to the Knowledge of the Company, been named as a party in any Litigation, or
become the focus of any investigation by any government or regulatory agency or
authority; (k) declared or paid any dividend or other distribution with respect
to its capital stock; or (l) to the Knowledge of the Company, experienced any
other event or condition of any character which has had, or could reasonably be
expected to have, a Material Adverse Effect on the Company.

 

3.6           Litigation. There is no Litigation pending or, to the Knowledge of
the Company, threatened before any court or by or before any governmental or
regulatory authority or arbitrator, (a) affecting the Company (as plaintiff or
defendant) or (b) against the Company relating to the Company Common Stock or
the transactions contemplated by this Agreement.

 

3.7           Brokers. The Company has not employed any broker or finder, nor
has it nor will it incur, directly or indirectly, any broker’s, finder’s,
investment banking or similar fees, commissions or expenses in connection with
the transactions contemplated by this Agreement or the Exchange Documents.

 

3.8           Compliance. To the Knowledge of the Company, the Company is in
compliance with all federal, state, local and foreign laws, ordinances,
regulations, judgments, rulings, orders and other requirements applicable to the
Company and its assets and properties. To the Knowledge of the Company, the
Company is not subject to any judicial, governmental or administrative inquiry,
investigation, order, judgment or decree.

 

3.9           Charter, Bylaws and Corporate Records. The Commission Reports
contain true, correct and complete copies of (a) the Articles of Incorporation
of the Company, as amended and in effect on the date hereof, (b) the Bylaws of
the Company, as amended and in effect on the date hereof.

 

3.10          Capitalization. As of the date of this Agreement, the authorized
capital stock of the Company consists of 10,000,000,000 shares of common stock,
USD $0.001 par value per share, and 20,000,000 shares of preferred stock, par
value $0.001, of which as of the date of this Agreement, 131,350,683 shares of
the Company Common Stock and 1,000,000 shares of preferred stock are issued and
outstanding. All shares of outstanding Company Common Stock and Preferred Stock
have been duly authorized, are validly issued and outstanding, and are fully
paid and non-assessable.

 

3.11         Rights, Warrants, Options. Except as set forth in the Commission
Reports, there are no outstanding (a) securities or instruments convertible into
or exercisable for any of the capital stock or other equity interests of the
Company; (b) options, warrants, subscriptions, puts, calls, or other rights to
acquire capital stock or other equity interests of the Company; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by the Company of
any capital stock or other equity interests of the Company, or any instruments
convertible or exercisable for any such securities or any options, warrants or
rights to acquire such securities.

 

3.12          Commission Filings and Financial Statements. To the Company’s
Knowledge, all of the Commission Reports required to be filed by the Company
have been filed with the Commission for the periods indicated in the definition
of Commission Reports, and as of the date filed, each of the Commission Reports
were true, accurate and complete in all material respects and did not omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading. The financial statements included in the
Commission Reports of the Company: (a) have been prepared in accordance with the
books of account and records of the Company; (b) fairly present, and are true,
correct and complete statements in all material respects of the Company’s
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with GAAP consistently applied with prior periods.

 

 

 



 6 

 

 

3.13         Absence of Undisclosed Liabilities. Other than as disclosed by the
Commission Reports and the financial statements of the Company included in the
Commission Reports, the Company does not have any Liabilities. The Company has
no Knowledge of any circumstances, conditions, events or arrangements which may
hereafter give rise to any Liabilities of the Company.

 

3.14         Real Property. The Company does not own any fee simple interest in
real property. The Company does not lease, sublease, or have any other
contractual interest in any real property.

 

3.15          Benefit Plans and Agreements. Except as disclosed in the
Commission Reports, the Company is not a party to any Benefit Plan (as defined
in Section 4.17) or employment agreement under which the Company currently has
an obligation to provide benefits to any current or former employee, officer,
director, consultant or advisor of the Company.

 

3.16          Material Agreements. Except as disclosed in the Commission
Reports, the Company has no other material written and oral contracts or
agreements including without limitation any: (i) contract resulting in a
commitment or potential commitment for expenditure or other obligation or
potential obligation, or which provides for the receipt or potential receipt,
involving in excess of One Hundred Thousand Dollars (USD$100,000.00) in any
instance, or series of related contracts that in the aggregate give rise to
rights or obligations exceeding such amount; (ii) indenture, mortgage,
promissory note, loan agreement, guarantee or other agreement or commitment for
the borrowing or lending of money or encumbrance of assets involving more than
One Hundred Thousand Dollars (USD$100,000.00) in each instance; (iii) agreement
which restricts the Company from engaging in any line of business or from
competing with any other Person; or (iv) any other contract, agreement,
instrument, arrangement or commitment that is material to the condition
(financial or otherwise), results of operation, assets, properties, liabilities,
or business of the Company (collectively, and together with the employment
agreements, Employee Benefit Plans and all other agreements required to be
disclosed on any schedule to this Agreement, the “Material Company Agreements”).

 

3.17          Disclosure. No representation or warranty of the Company contained
in this Agreement, and no statement, report, or certificate furnished by or on
behalf of the Company to LTL pursuant hereto or in connection with the
transactions contemplated hereby, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or omits to state a material fact
necessary in order to provide Investor with full and proper information as to
the business, financial condition, assets, liabilities, and results of operation
of the Company and the value of the properties or the ownership of the Company.

 

ARTICLE IV

 

Representations and Warranties of LTL and the Investor

 

In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, the Investor hereby makes the
representations and warranties set forth below to the Company. The parties agree
that except for the representations and warranties set forth in Sections 4.2,
4.6, 4.9 and 4.20, each representation made by the Investor in this Article IV
is made to the best Knowledge of the Investor.

 

4.1          Organization. LTL is a Malaysian company duly organized, validly
existing and in good standing under the laws of Malaysia. LTL has all requisite
corporate power and authority to carry on its business as presently conducted.
LTL is duly qualified to transact business in Malaysia and Hong Kong and is in
good standing as a foreign corporation in all jurisdictions where the ownership
or leasing of its properties or the conduct of its business requires such
qualification except where the failure to so qualify would not have a Material
Adverse Effect on LTL.

 

4.2          Authorization; Enforceability. All corporate action on the part of
LTL, the Investor and each of LTL’s officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement and
the other documents contemplated hereby by LTL and the Investor, the performance
of all obligations of the LTL and the Investor hereunder and thereunder, and the
authorization, issuance (or reservation for issuance), sale and delivery of the
LTL Ordinary Stock being sold hereunder has been taken or will be taken prior to
the Closing. LTL and the Investor have the capacity to execute, deliver and
perform this Agreement. This Agreement and all other documents executed and
delivered by the Investor pursuant to this Agreement, as approved by LTL, have
been duly executed and delivered and constitute the legal, valid and binding
obligations of the Investor, as applicable, assuming the due authorization,
execution and delivery of this Agreement by the Company, enforceable in
accordance with their respective terms, except to the extent that their
enforcement is limited by bankruptcy, insolvency, reorganization or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principals of equity.

 

 

 



 7 

 

 

4.3           No Violation or Conflict. The execution, delivery and performance
of this Agreement and the other documents contemplated hereby by the Investor,
and the consummation by the Investor of the transactions contemplated hereby:
(a) do not violate or conflict with any provision of applicable law or
regulation, or any writ, order or decree of any court or governmental or
regulatory authority, or any provision of LTL’s memorandum and articles of
association; and (b) do not and will not, with or without the passage of time or
the giving of notice, result in the breach of, or constitute a default (or an
event that with notice or lapse of time or both would become a default), cause
the acceleration of performance, give to others any right of termination,
amendment, acceleration or cancellation of or require any consent under, or
result in the creation of any lien, charge or encumbrance upon any property or
assets of LTL pursuant to any instrument or agreement to which LTL is a party or
by which LTL or its properties may be bound or affected, other than instruments
or agreements as to which consent shall have been obtained at or prior to the
Closing.

 

4.4           Consents of Governmental Authorities and Others. No consent,
approval or authorization of, or registration, qualification or filing with
governmental or regulatory authority, or any other Person, is required to be
made by LTL or the Investor in connection with the execution, delivery or
performance of this Agreement by the Investor, as applicable, or the
consummation by the Investor of the transactions contemplated hereby, excluding
the execution, delivery and performance of this Agreement by the Company.

 

4.5           Litigation. There is no Litigation pending or threatened before
any court or by or before any governmental or regulatory authority or arbitrator
(a) affecting LTL (as plaintiff or defendant) or (b) against LTL relating to LTL
Ordinary Stock or the transactions contemplated by this Agreement.

 

4.6           Brokers. The Knowledge of the Investor, LTL nor the Investor has
employed any broker or finder, and has not incurred and will not incur, directly
or indirectly, any broker’s, finder’s, investment banking or similar fees,
commissions or expenses in connection with the transactions contemplated by this
Agreement or the Exchange Documents.

 

4.7           Compliance. LTL is in compliance with all ordinances, regulations,
judgments, rulings, orders and other requirements imposed by governmental
authorities or agencies applicable to LTL and its assets and properties, except
where such noncompliance would not have a Material Adverse Effect on LTL. To the
Knowledge of the Investor, it is not subject to any judicial, governmental or
administrative inquiry, investigation, order, judgment or decree. LTL has all
franchises, permits, licenses, and any similar authority necessary for the
conduct of its business as now being conducted by it. LTL is not in default in
any material respect under any of such franchises, permits, licenses, or other
similar authority.

 

4.8           Charter, Bylaws and Corporate Records. The Company has been
provided with true, correct and complete copies of (a) the memorandum and
articles of association of LTL, as amended and in effect on the date hereof and
(b) the minute book of LTL (containing all corporate proceedings from the date
of incorporation). Such minute book contains accurate records of all meetings
and other corporate actions of the board of directors, committees of the board
of directors, incorporators and shareholders of LTL from the date of its
incorporation to the date hereof which were memorialized in writing.

 

4.9           Capitalization. As of the date of this Agreement, the authorized
capital stock of LTL is 10,000, consisting of Ten Thousand (10,000) shares of
LTL Ordinary Stock at MY$1 per share. LTL has issued and outstanding Ten
Thousand (10,000) shares of LTL Ordinary Stock. The issued and outstanding
shares of LTL Ordinary Stock constitute one hundred percent (100%) of the issued
and outstanding capital stock of LTL. All of the outstanding shares of LTL
Ordinary Stock have been duly authorized, are validly issued and outstanding,
and are fully paid and non-assessable. There are no dividends which have accrued
or been declared but are unpaid on the capital stock of LTL.

 

4.10          Subsidiaries. LTL has two subsidiaries, Leet Entertainment Group
Limited, a Hong Kong company, and Leet Entertainment Sdn. Bhd., a Malaysian
company.

 

4.11         Rights, Warrants, Options. There are no outstanding: (a) securities
or instruments convertible into or exercisable for any of the capital stock or
other equity interests of LTL; (b) options, warrants, subscriptions or other
rights to acquire capital stock or other equity interests of LTL; or (c)
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by LTL of any
capital stock or other equity interests of LTL, or any instruments convertible
or exercisable for any such securities or any options, warrants or rights to
acquire such securities.

 

 

 



 8 

 

 

4.12          Conduct of Business. Except as set forth below, since March 31,
2019, LTL has conducted its business in the ordinary and usual course consistent
with past practices and there has not occurred any Material Adverse Effect in
the condition (financial or otherwise), results of operations, properties,
assets, liabilities, or business of LTL. Since October 39, 2020, LTL has not (a)
amended its memorandum and articles of association; (b) issued, sold or
authorized for issuance or sale, shares of any class of its securities
(including, but not limited to, by way of stock split or dividend) or any
subscriptions, options, warrants, rights or convertible securities or entered
into any agreements or commitments of any character obligating it to issue or
sell any such securities; (c) redeemed, purchased or otherwise acquired,
directly or indirectly, any shares of its capital stock or any option, warrant
or other right to purchase or acquire any such capital stock; (d) suffered any
damage, destruction or loss, whether or not covered by insurance, which has had
or could reasonably be expected to have a Material Adverse Effect on any of its
properties, assets, or business; granted or made any mortgage or pledge or
subjected itself or any of its properties or assets to any lien, charge or
encumbrance of any kind; (f) made or committed to make any capital expenditures
in excess of USD$100,000; (g) become subject to any guaranty; (h) granted any
increase in the compensation payable or to become payable to directors, officers
or employees (including, without limitation, any such increase pursuant to any
severance package, bonus, pension, profit-sharing or other plan or commitment);
(i) entered into any agreement which would be a material agreement, or amended,
transferred or terminated any existing material agreement; (j) been named as a
party in any Litigation, or become the focus of any investigation by any
government or regulatory agency or authority; (k) declared or paid any dividend
or other distribution with respect to its capital stock; or (l) experienced any
other event or condition of any character which has had, or could reasonably be
expected to have, a Material Adverse Effect on LTL.

 

4.13Taxes.

 

(a)            all Taxes payable by LTL (if any) have been fully and timely paid
or are fully provided for;

 

(b)            neither LTL nor any Person on behalf of or with respect to LTL
has executed or filed any agreements or waivers extending any statute of
limitations on or extending the period for the assessment or collection of any
Tax. No power of attorney on behalf of LTL with respect to any Tax matter is
currently in force;

 

(c)            LTL is not a party to any Tax-sharing agreement or similar
arrangement with any other party (whether or not written), and LTL has not
assumed any Tax obligations of, or with respect to any transaction relating to,
any other Person, or agreed to indemnify any other Person with respect to any
Tax;

 

(d)            no Tax Return concerning or relating to LTL or its operations has
ever been audited by a government or taxing authority, nor is any such audit in
process or pending, and LTL has not been notified of any request for such an
audit or other examination. To the Knowledge of Investor, no claim has been made
by a taxing authority in a jurisdiction where Tax Returns concerning or relating
to LTL or its operations have not been filed, that it is or may be subject to
taxation by that jurisdiction;

 

(e)            LTL has never been included in any consolidated, combined, or
unitary Tax Return; and

 

(f)            LTL has complied in all material respects with all applicable
Laws relating to the payment and withholding of Taxes, and has duly and timely
withheld from employee salaries, wages and other compensation, and has paid over
to the appropriate taxing authorities, all amounts required to be so withheld
and paid over for all periods under all applicable laws.

 

4.14        Environmental Matters. (a) No real property used by LTL presently or
in the past has been used to manufacture, treat, store, or dispose of any
hazardous substance and such property is free of all such substances such that
the condition of the property is in compliance with applicable Environmental
Laws; (b) LTL is in compliance with all Environmental Laws applicable to LTL or
its business as a result of any hazardous substance utilized by LTL in its
business or otherwise placed at any of the facilities owned, leased or operated
by LTL, or in which LTL has a contractual interest; (c) LTL has not received any
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance by LTL with any Environmental Laws; and (d) there is no Litigation
pending or threatened against LTL with respect to any violation or alleged
violation of the Environmental Laws, and there is no reasonable basis for the
institution of any such Litigation.

 

 

 



 9 

 

 

4.15        Financial Statements. The Financial Statements shall: (a) have been
prepared in accordance with the books of account and records of LTL; (b) fairly
present, and are true, correct and complete statements in all material respects
of LTL’s financial condition and the results of its operations at the dates and
for the periods specified in those statements; and (c) have been prepared in
accordance with International Financial Reporting Standards consistently applied
with prior periods.

 

4.16        Absence of Undisclosed Liabilities. Other than as disclosed in the
Financial Statements, LTL does not have any Liabilities. Investor has no
Knowledge of any circumstances, conditions, events or arrangements which may
hereafter give rise to any Liabilities of LTL.

 

4.17        Employment Agreements; Employee Benefit Plans and Employee Payments.
LTL is not a party to any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) under which LTL currently has an obligation to provide benefits to any
current or former employee, officer, director, consultant or advisor of LTL
(collectively, “Benefit Plans”).

 

4.18        Assets & Liabilities. LTL has good, clear and marketable title to
all the tangible properties and tangible assets reflected in the Financial
Statements as being owned by LTL or acquired after the date thereof which are,
individually or in the aggregate, material to LTL’s business (except properties
sold or otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens.

 

4.19        Patents and Trademarks. To the Investor’s Knowledge with respect to
patents, trademarks, services marks and trade names only, LTL has sufficient
title and ownership of or exclusive licenses to all patents, trademarks, service
marks, trade names, domain names, copyrights, trade secrets, information,
proprietary rights and processes necessary for its business as now conducted and
as proposed to be conducted without any violation or infringement of, or other
conflict with, the rights of others, except for such items as have yet to be
conceived or developed or that are expected to be available for licensing on
reasonable terms from third parties. There are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership of interests of any kind
relating to anything referred to above in this Section 4.19 that is to any
extent owned by or exclusively licensed to LTL, nor is LTL bound by or a party
to any options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, domain names, copyrights, trade secrets,
licenses, information, proprietary rights and/or processes of any other person
or entity, except, in either case, for standard end-user, object code,
internal-use software license and support/maintenance agreements for software
that is not and will not be incorporated into, or used to provide or develop,
LTL’s software, products or services. LTL has not received any communications
alleging that LTL has violated or would violate any of the patents, trademarks,
service marks, domain names, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity and the Investor is not aware
of any potential basis for such an allegation or of any specific reason to
believe that such an allegation may be forthcoming. The Investor is not aware
that any of LTL’s employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her best efforts to promote the interests of
LTL or that would conflict with LTL’s business as presently conducted or as
proposed to be conducted. Neither the execution nor delivery of this Agreement
or the Exchange Documents, nor the carrying on of LTL’s business by the
employees of LTL, nor the conduct of LTL’s business as proposed, will, to the
Investor’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated. The
Investor does not believe LTL is or will be required to utilize any inventions
of any of its employees (or people it currently intends to hire) made prior to
or outside the scope of their employment by LTL. To the extent LTL uses any
“open source” or “copyleft” software or is a party to “open” or “public source”
or similar licenses, LTL is in compliance with the terms of any such licenses,
any such software and licenses are listed below, and LTL is not required (and,
even if it distributed its software, would not be required) under any such
license to (a) make or permit any disclosure or to make available any source
code for its (or any of its licensors’) proprietary software or (b) distribute
or make available any of the LTL’s proprietary software or intellectual property
(or to permit any such distribution or availability).

 

 

 



 10 

 

 

4.20         Material Agreements. Except as disclosed in Exhibit A hereto, LTL
has no other material written and oral contracts or agreements, including,
without limitation any: (i) contract resulting in a commitment or potential
commitment for expenditure or other obligation or potential obligation, or which
provides for the receipt or potential receipt, involving in excess of Twenty
Thousand Dollars (USD$20,000.00) in any instance, or series of related contracts
that in the aggregate give rise to rights or obligations exceeding such amount;
(ii) indenture, mortgage, promissory note, loan agreement, guarantee or other
agreement or commitment for the borrowing or lending of money or encumbrance of
assets involving more than Twenty Thousand Dollars (USD$20,000.00) in each
instance; (iii) agreement which restricts LTL from engaging in any line of
business or from competing with any other Person; or (iv) any other contract,
agreement, instrument, arrangement or commitment that is material to the
condition (financial or otherwise), results of operation, assets, properties,
liabilities, or business of LTL (collectively, and together with the employment
agreements, Employee Benefit Plans and all other agreements required to be
disclosed on any schedule to this Agreement, the “Material LTL Agreements”). All
Material LTL Agreements are in full force and effect. None of the execution,
delivery or performance of this Agreement or the Exchange Documents, nor the
carrying on of LTL’s business by LTL, nor the conduct of LTL’s business as
proposed, will, to LTL’s knowledge, conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
the amendment, transfer or termination of, or fine, penalty or any other adverse
event under, any Material LTL Agreements, or any portion thereof. There are no
understandings, arrangements or agreements to amend, transfer or terminate any
Material LTL Agreement prior to the stated expiration or termination date of
such Material LTL Agreement after the Closing. Without limiting the generality
of the foregoing, the agreements set out in Exhibit A, or contemplated
agreements of items set out in Exhibit A, continues to be valid and enforceable.

 

4.21         Related-Party Transactions. No Investor, employee, officer, or
director of LTL (a “Related Party”) or member of such Related Party’s immediate
family, or any corporation, partnership or other entity in which such Related
Party is an officer, director or partner, or in which such Related Party has
significant ownership interests or otherwise controls, is indebted to LTL, nor
is LTL indebted (or committed to make loans or extend or guarantee credit) to
any of them. To the Investor’s knowledge, none of such persons has any direct or
indirect ownership interest in any firm or corporation with which LTL is
affiliated or with which LTL has a business relationship, or any firm or
corporation that competes with LTL, except that employees, officers, or
directors of LTL and members of such Related Party’s immediate families may own
stock in publicly traded companies that may compete with LTL. No Related Party
or member of their immediate family is directly or indirectly interested in any
material contract with LTL.

 

4.22         Labor Agreements and Actions; Employee Compensation. LTL is not
bound by or subject to (and none of its assets or properties is bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Investor’s knowledge, has sought to represent any of the employees,
representatives or agents of LTL. There is no strike or other labor dispute
involving LTL pending, or to the Investor’s knowledge, threatened, that could
have a material adverse effect on the assets, properties, financial condition,
operating results, or business of LTL (as such business is presently conducted
and as it is proposed to be conducted), nor is Investor aware of any labor
organization activity involving LTL’s employees. The Investor is not aware that
any officer or key employee of LTL, or that any group of key employees, intends
to terminate their employment with LTL, nor does LTL have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of LTL is terminable at the will of LTL. To The Investor’s
knowledge, LTL has complied in all material respects with all applicable laws
related to employment. LTL is not a party to or bound by any currently effective
employment contract, deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan, retirement agreement, or other employee compensation
agreement. LTL is not obligated to pay severance or any other additional
compensation upon the termination of any employee.

 

4.23         Disclosure. No representation or warranty of LTL or the Investor
contained in this Agreement, and no statement, report, or certificate furnished
by or on behalf of LTL or the Investor to the Company pursuant hereto or in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or omits
to state a material fact necessary in order to provide the Company with full and
proper information as to the business, financial condition, assets, liabilities,
or results of operation of LTL and the value of the properties or the ownership
of LTL.

 

4.24         Further Representations and Warranties. The Investor (by his
signature) further hereby represent and warrant to the Company that:

 

 

 



 11 

 

 

a.            He understands that the shares of the Company Common Stock
(collectively, the “Securities”) to be issued to him pursuant to this Agreement
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO REGISTRATION
STATEMENT HAS BEEN FILED WITH ANY REGULATORY AGENCY;

 

b.            He is not an underwriter and will be acquiring the Securities
solely for investment for his own account and not with a view to, or for, resale
in connection with any distribution within the meaning of the federal securities
act, the state securities acts or any other applicable state securities acts;

 

c.            His is not a person in the United States of America and at the
time the offer to purchase his shares of LTL was originated, and was and is
outside the United States of America and is not a citizen of the United States
(a “U.S. person”) as that term is defined in Regulation S of the Securities Act;

 

d.            He understands the speculative nature and risks of Investments
associated with the Company, and confirm that the acquisition of the Securities
would be suitable and consistent with their investment program and that their
financial position enables him to bear the risks of this investment;

 

e.            To the extent that any federal, and/or state securities laws shall
require, he hereby agrees that any securities acquired pursuant to this
Agreement shall be without preference as to assets;

 

f.            The certificate for shares of the Securities will contain a legend
that transfer is prohibited except in accordance with the provisions of
Regulation S;

 

g.            He has had the opportunity to ask questions of the Company and
have received all information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company. Further, he acknowledges receipt of: (1) all material
books, records and financial statements of the Company; (2) all material
contracts and documents relating to the proposed transaction; (3) all documents
and reports filed with the Commission; and, (4) an opportunity to question the
appropriate executive officers or partners;

 

h.            He has satisfied the suitability standards and securities laws
imposed by the government of the respective country he resides;

 

i.             He has adequate means of providing for his current needs and
personal contingencies and have no need to sell the Securities acquired in the
foreseeable future (that is at the time of the investment, he can afford to hold
the investment for an indefinite period of time);

 

j.            He has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment and further, is capable of
reading and interpreting financial statements. Further, he is “sophisticated
investors” as that term is defined in applicable court cases and the rules,
regulations and decisions of the United States Securities and Exchange
Commission;

 

k.            The offer and sale of the Securities referred to herein is being
made outside the United States within the meaning of and in full compliance with
Regulation S;

 

l.                                                            His is not a U.S.
person within the meaning of Regulation S and is not acquiring the Shares for
the account or benefit of any U. S. person;

 

m.            He hereby agrees not to engage in any hedging transactions
involving the securities described herein unless in compliance with the
Securities Act and Regulation S promulgated thereunder; and

 

n.            He agrees to resell such Securities only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration.

 

 

 



 12 

 

 

ARTICLE V

Additional Agreements

 

5.1           Survival of the Representations and Warranties. The
representations and warranties and covenants set forth in Article III and
Article IV of this Agreement shall survive the Closing until the expiration of
twelve (12) months from the Closing Date. No claim for indemnity with respect to
breaches of representations and warranties may be brought by any party hereto,
other than a claim for fraud or intentional misrepresentation, after expiration
of the applicable survival period therefore as set forth in this Section 5.1.

 

5.2           Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made. All statements contained herein or in any
schedule, certificate, exhibit, list or other document required to be delivered
pursuant hereto, shall be deemed to be representations and warranties for
purposes of this Agreement; provided, that any knowledge or materiality
qualifications contained herein shall be applicable to such other documents.

 

5.3           General Confidentiality. Each of the parties hereto will treat and
hold as such all of the Confidential Information of the other party, refrain
from using any of the Confidential Information except in connection with this
Agreement, and unless there is a closing on the Exchange, deliver promptly to
the owner of such Confidential Information or destroy, at the request and option
of the owner of the Confidential Information, all tangible embodiments (and all
copies) of the Confidential Information which are in its possession. In the
event that any of the parties is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, that party will notify the affected party promptly of
the request or requirement so that the affected party may seek an appropriate
protective order or waive compliance with the provisions of this Section 5.4.
If, in the absence of a protective order or the receipt of a waiver hereunder,
any of the parties is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, that
Party may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing party shall use its commercially reasonable efforts
to obtain, at the request of the affected party, an order or other assurance
that confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the affected party shall designate. The
foregoing provisions shall not apply to any Confidential Information which is
generally available to the public immediately prior to the time of disclosure.

 

5.4           Non-Competition and Non-Solicitation. Each of LTL and the Investor
agrees that so long as the Company holds ten percent (10%) of more of the issued
and outstanding securities of LTL (the “Restricted Period”), LTL and the
Investor will not provide any services or engage in any employment or business
activity which is competitive with, or would otherwise conflict with, the
Company without the Company’s express written consent. Each of LTL and the
Investor agrees further that during the Restricted Period, it, he or she: (i)
will not, either directly or through others, use trade secret information of the
Company to solicit or attempt to solicit any customer, vendor, employee,
independent contractor or consultant of the Company to terminate his or her
relationship with the Company in order to become a customer, vendor, employee,
consultant or independent contractor to or for any other person or entity
including, without limitation, Director; (ii) will not use trade secret
information of the Company to solicit or engage in competitive business with
Company’s existing or potential vendors or customers at the time; and (iii) will
not encourage or solicit any customer, vendor, employee or consultant to leave
the Company for any reason.

 

5.5           Indemnification. The Investor shall indemnify and hold harmless
the Company against any and all claims, losses, penalties, fines, forfeitures,
costs, including reasonable and necessary legal fees (irrespective of whether or
not incurred in connection with the defense of any actual or threatened action,
proceeding, or claim), judgments, and any other costs, fees and expenses
(collectively, “Losses”) that the Company suffers or may sustain in any way
related to or in connection with any: (i) fraud, negligence or willful
misconduct by LTL or the Investor, or (ii) a breach of the representations or
warranties or other obligations of LTL or the Investor contained in this
Agreement or any Exchange Documents.

 

5.6           Tax Treatment. Neither the Company nor Investor will knowingly
take any action, written or otherwise, which would result in the transactions
contemplated by this Agreement not being accounted for as tax-free exchange
under the Code.

 

 

 



 13 

 

 

5.7           General. In case at any time after the Closing Date any further
action is necessary to carry out the purposes of this Agreement, each of the
parties will take such further action (including the execution and delivery of
such further instruments and documents) as the other party reasonably may
request, all at the sole cost and expense of the requesting party.

 

ARTICLE VI

Closing; Deliveries; Conditions Precedent

 

6.1          Closing; Effective Date. All proceedings taken and all documents
executed at the Closing shall be deemed to have been taken, delivered and
executed simultaneously, and no proceeding shall be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.

 

6.2Deliveries

 

(a)At Closing, the Company shall deliver the following documents to the
Investor:

 

(i)            a certificate, dated the Closing Date, signed by the directors of
the Company setting forth that: (i) authorizing resolutions were adopted by all
the directors of the Company approving the acquisition of the Sold LTL Stock by
the Company from the Investor in consideration of 10,000,000 shares of the
Company Common Stock in aggregate to the Investor and the Exchange under the
terms and conditions of this Agreement; and (ii) the Company’s transfer agent
has been authorized to issue the shares of the Company Common Stock to the
Investor in accordance with Section 2.4 hereof (the aggregate of which
represents the Consideration) and the other documents contemplated hereby and
the transactions contemplated hereby and thereby.

 

(ii)           the certificate referred to in Section 6.3(d).

 

(b)           At Closing, the Investor shall deliver the following documents to
the Company:

 

(i)            the LTL Certificates or Records representing all of the Sold LTL
Stock (i.e. 100% of the issued and outstanding shares of LTL Ordinary Stock);

 

(ii)           a certificate from a director or the company secretary of LTL, as
of a recent date, as to the good standing of LTL and certifying its Memorandum
and Articles of Association;

 

(iii)         certificates, dated the Closing Date, signed by a director of LTL
setting forth that authorizing resolutions were adopted by LTL’s Board of
Directors approving the transfer of all the Sold LTL Stock to the Company, this
Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and thereby;

 

(iv)          the Company stock certificates representing the aggregate amount
of Consideration, together with the necessary stock powers executed in blank and
such other instruments of transfer as may be necessary or desirable to transfer
full and complete ownership of such Consideration to the Company as set forth in
Section 2.1(b);

 

(v)           the certificates referred to in Section 6.4(d).

 

6.3          Conditions Precedent to the Obligations of the Investor. Each and
every obligation to consummate the transactions described in this Agreement and
any and all liability of the Investor to the Company shall be subject to the
following conditions precedent:

 

 

 



 14 

 

 

(a)            Representations and Warranties True. Each of the representations
and warranties of the Company contained herein or in any certificate or other
document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.

 

(b)            Performance. The Company shall have performed and complied in all
material respects with all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by them on or prior to the
Closing Date.

 

(c)            No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of the Company between the date of execution of this
Agreement and the Closing Date.

 

(d)          The Company’s Certificate. The Company shall have delivered to
Investor a certificate dated the Closing Date and signed by a director of the
Company, certifying that the conditions specified in Sections 6.3(a), (b) and
(c) above have been fulfilled.

 

(e)           Consents. The Company shall have obtained all authorizations,
consents, waivers and approvals as may be required to consummate the
transactions contemplated by this Agreement.

 

6.4           Conditions Precedent to the Obligations of the Company. Each and
every obligation of the Company to consummate the transactions described in this
Agreement and any and all liability of the Company to the Investor shall be
subject to the fulfilment of the following conditions precedent:

 

(a)           Representations and Warranties True. Each of the representations
and warranties of the Investor contained herein or in any certificate or other
document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.

 

(b)           Performance. The Investor shall have performed and complied in all
material respects with all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by it on or prior to the
Closing Date.

 

(c)           No Material Adverse Change. Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of LTL between the date of execution of this Agreement
and the Closing Date.

 

(d)          Investor’s Certificates. LTL and the Investor shall have delivered
a certificate or Records addressed to the Company, dated the Closing Date,
certifying that the conditions specified in Sections 6.4(a), (b) and (c) above
have been fulfilled.

 

(e)          Consents. The Investor shall have obtained all authorizations,
consents, waivers and approvals as may be required to consummate the
transactions contemplated by this Agreement, including but not limited to those
with respect to any material agreement of LTL, including but not limited to any
Material LTL Agreement, particularly the agreements in Exhibit A.

 

(f)           Due Diligence Review. The Company shall have completed within
sixty (60) days from the date of this Agreement of its due diligence
investigation of LTL to its satisfaction.

 

(g)          Financial Statements. The Investor shall have delivered to the
Company the Financial Statements of LTL. The Financial Statements shall: (a)
have been prepared in accordance with the books of account and records of LTL;
(b) fairly present, and are true, correct and complete statements in all
material respects of LTL’s financial condition and the results of its operations
at the dates and for the periods specified in those statements.

 

 

 



 15 

 

 

6.5           Best Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use their respective best efforts in good
faith to take or cause to be taken as promptly as practicable all reasonable
actions that are within its power to cause to be fulfilled those of the
conditions precedent to its obligations or the obligations of the other parties
to consummate the transactions contemplated by this Agreement that are dependent
upon its actions, including obtaining all necessary consents, authorizations,
orders, approvals and waivers.

 

6.6           Termination. This Agreement and the transactions contemplated
hereby may be terminated at any time prior to the occurrence of the Closing (a)
by the mutual consent of the parties hereto; (b) by the Company, if the Closing
has not occurred on or prior to December 31, 2021, or such other date as may be
agreed to by the parties hereto (such date of termination being referred to
herein as the “Termination Date”), provided the failure of the Closing to occur
by such date is not the result of the failure of the party seeking to terminate
this Agreement to perform or fulfil any of its obligations hereunder; (c) by the
Investor solely with respect to the Investor and LTL Ordinary Stock held by such
Investor at any time at or prior to Closing in such Investor’s sole discretion
if (i) any of the representations or warranties of the Company in this Agreement
are not in all material respects true, accurate and complete or if the Company
breaches in any material respect any covenant contained in this Agreement,
provided that such misrepresentation or breach is not cured within fourteen (14)
days after notice thereof, but in any event prior to the Termination Date or
(ii) any of the conditions precedent to the Company’s obligations to conduct the
Closing have not been satisfied by the date required thereof; or (d) by the
Company at any time at or prior to Closing in its sole discretion if (i) any of
the representations or warranties of the Investor in this Agreement are not in
all material respects true, accurate and complete or if Investor breaches in any
material respect any covenant contained in this Agreement, provided that such
misrepresentation or breach is not cured within fourteen (14) days after notice
thereof, but in any event prior to the Termination Date or (ii) any of the
conditions precedent to the obligation of the Investor to conduct the Closing
have not been satisfied by the date required thereof. If this Agreement is
terminated pursuant to this Section 6.6, written notice thereof shall promptly
be given by the party electing such termination to the other party and, subject
to the expiration of the cure periods provided in clauses (c) and (d) above, if
any, this Agreement shall terminate without further actions by the parties and
no party shall have any further obligations under this Agreement.

 

6.7          Shares Issuance. Within Thirty (30) days after the Closing, the
Company shall take all necessary steps to issue and deliver to the Investor the
share certificates evidencing the Company Common Stock issuable in the names of
the Investor for the respective number of shares to which the Investor are
entitled pursuant to Section 2.4 hereof.

 

ARTICLE VII

Miscellaneous

 

7.1           Notices. Any notice, demand, claim or other communication under
this Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by facsimile or prepaid
overnight courier to the parties at the addresses as follows (or at such other
addresses as shall be specified by the parties by like notice):

 

If to the Company: Blow & Drive Interlock Corporation   805, 8th Floor, Menara
Mutiara Majestic,
Jalan Othman  Petaling Jaya 46000, Selangor,
Malaysia   Attn: Secretary     If to the Investor: To the address or number set
forth below the Investor’s signature

 

Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.

 

7.2           Entire Agreement; Incorporation. This Agreement and the documents
and instruments and other agreements among the parties hereto as contemplated by
or referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein. All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein.

 

 

 



 16 

 

 

7.3            Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, heirs,
personal representatives, legal representatives, and permitted assigns.

 

7.4           Assignment. This Agreement may not be assigned by any party
without the written prior consent of the other party. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

7.5           Waiver and Amendment. Any representation, warranty, covenant, term
or condition of this Agreement which may legally be waived, may be waived, or
the time of performance thereof extended, at any time by the party hereto
entitled to the benefit thereof, and any term, condition or covenant hereof
(including, without limitation, the period during which any condition is to be
satisfied or any obligation performed) may be amended by the parties thereto at
any time. Any such waiver, extension or amendment shall be evidenced by an
instrument in writing executed on behalf of the party against whom such waiver,
extension or amendment is sought to be charged. No waiver by any party hereto,
whether express or implied, of its rights under any provision of this Agreement
shall constitute a waiver of such party’s rights under such provisions at any
other time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party thereof to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

7.6           No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement, except as otherwise
provided herein.

 

7.7            Severability. In the event that any one or more of the provisions
contained in this Agreement, or the application thereof, shall be declared
invalid, void or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to replace such invalid, void or unenforceable provision
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, void or
unenforceable provision.

 

7.8            Expenses. Except as otherwise provided herein, each party agrees
to pay, without right of reimbursement from the other party, the costs incurred
by it incident to the performance of its obligations under this Agreement and
the consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith.

 

7.9            Headings. The table of contents and the section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of any provisions of this Agreement.

 

7.10          Other Remedies; Injunctive Relief. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that subject
to Section 7.13 hereof, the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court in the state of Delaware, this
being in addition to any other remedy to which they are entitled at law or in
equity. In any action at law or suit in equity to enforce this Agreement or the
rights of the parties hereunder, the prevailing party in any such action or suit
shall be entitled to receive a reasonable sum for its attorneys’ fees and all
other reasonable costs and expenses incurred in such action or suit.

 

7.11         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be deemed valid and binding.

 

 

 



 17 

 

 

7.12           Governing Law. This Agreement has been entered into and shall be
construed and enforced in accordance with the laws of the State of Delaware,
without reference to the choice of law principles thereof.

 

7.13          Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the courts of the State of Delaware. The parties to
this Agreement agree that any breach of any term or condition of this Agreement
shall be deemed to be a breach occurring in the State of Delaware by virtue of a
failure to perform an act required to be performed in the State of Delaware and
irrevocably and expressly agree to submit to the jurisdiction of the courts of
the State of Delaware for the purpose of resolving any disputes among the
parties relating to this Agreement or the transactions contemplated hereby. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement, or any judgment
entered by any court in respect hereof brought in the State of Delaware, and
further irrevocably waive any claim that any suit, action or proceeding brought
in the State of Delaware has been brought in an inconvenient forum.

 

7.14         Participation of Parties. The parties hereby agree that they have
consulted their respective counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding,
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

7.15          Further Assurances. The parties hereto shall deliver any and all
other instruments or documents reasonably required to be delivered pursuant to,
or necessary or proper in order to give effect to, all of the terms and
provisions of this Agreement including, without limitation, all necessary stock
powers and such other instruments of transfer as may be necessary or desirable
to transfer full and complete ownership of the Sold LTL Stock to the Company or
the issuance of the applicable Securities to the Investor for the Consideration,
as the case may be, free and clear of any liens or encumbrances.

 

7.16          Publicity. No public announcement or other publicity concerning
this Agreement, or the transactions contemplated hereby shall be made without
the prior written consent of both the Company and Investor as to form, content,
timing and manner of distribution. Nothing contained herein shall prevent any
party from making any filing required by federal or state securities laws or
stock exchange rules of the United States of America.

 

7.17          No Solicitation. The Investor nor the Company shall authorize or
permit any of LTL or the Company’s officers, directors, agents, representatives,
managers, members, agents, or advisors to solicit, initiate or encourage or take
any action to facilitate the submission of inquiries, proposals or offers from
any person relating to any matter concerning any merger, consolidation, business
combination, recapitalization or similar transaction involving LTL or the
Company, respectively, other than the transaction contemplated by this Agreement
or any other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to each of the parties of the
transactions contemplated hereby. Investor and the Company will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

BLOCK & DRIVE INTERLOCK CORPORATION.

 

 

By: /s/ Song Dai

       Director

 

 

INVESTOR

 

 

/s/ Song Dai

Signature

 

Print Name: Song Dai

 

No. of LTL Ordinary Shares:       2,000

 

 

 

 

 

 

 

 

 

 

 



 18 

 

 

INVESTOR

 

 

 

/s/ Low Lay Khiem

Signature

 

Print Name: Low Lay Khiem

 

No. of LTL Ordinary Shares:       1,700

 

 

 

 

 

 

 

 

 

 



 19 

 

 

INVESTOR

 

 

/s/ Tina Lai Hui Yin

Signature

 

Print Name: Tina Lai Hui Yin

 

No. of LTL Ordinary Shares:       1,000

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

INVESTOR

 

 

/s/ Ganesha Karuppiaya

Signature

 

Print Name: Ganesha Karuppiaya

 

No. of LTL Ordinary Shares:       1,000

 

 

 

 

 

 

 

 

 

 

 



 21 

 

 

INVESTOR

 

 

 /s/ Florance Goh Hian Choo 

Signature

 

Print Name: Florance Goh Hian Choo

 

No. of LTL Ordinary Shares:       1,000

 

 

 

 

 

 

 

 

 

 

 



 22 

 

 

INVESTOR

 

 

/s/ Kamal Hamidon Bin Mohamed Ali

Signature

 

Print Name: Kamal Hamidon Bin Mohamed Ali

 

No. of LTL Ordinary Shares:       1,000

 

 

 

 

 

 

 

 

 

 

 



 23 

 

 

INVESTOR

 

 /s/ Long Ding Jung

Signature

 

Print Name: Long Ding Jung

 

No. of LTL Ordinary Shares:       800

 

 

 

 

 

 

 

 

 

 

 



 24 

 

 

INVESTOR

 

 

/s/ Low Beng Wah 

Signature

 

Print Name: Low Beng Wah

 

No. of LTL Ordinary Shares:       1,000

 

 

 

 

 

 

 

 

 

 

 



 25 

 

 

INVESTOR

 

 

/s/ Alexander Seow Chi Ming



Signature

 

Print Name: Alexander Seow Chi Ming

 

No. of LTL Ordinary Shares:       500

 

 

 

 

 

 

 

 

 

 

 



 26 

 

 

APPROVED and Specifically Agreed as to Section 5.5:

 

LEET TECHNOLOGY LIMITED

 

 

 

By: /s/ Song Dai

       Song Dai

       Director

 

 

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

 

 

 

 

 



 27 

 

 

EXHIBIT A

 

MATERIAL LTL AGREEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 28 

 